Appeal from a judgment of the County Court of Washington County (Mc-Keighan, J.), rendered August 22, 2008, convicting defendant upon his plea of guilty of the crime of burglary in the first degree.
In satisfaction of a four-count indictment, defendant pleaded guilty to burglary in the first degree and waived his right to appeal. Under the terms of the plea agreement, he was to be sentenced to eight years in prison, to be followed by five years of postrelease supervision. Defendant was sentenced accordingly and he now appeals.
Appellate counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record and the parties’ briefs, we agree. Accordingly, the judgment is affirmed and counsel’s application for *1381leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Peters, J.E, Rose, Malone Jr., Stein and Garry, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.